Per Curiam,
The judgment in this case appears to have been struck off because there was an understanding between counsel that there should be an extension of the time within which the defendant, under the rules of court, was required to file an abstract of title.
This was not ground for striking- off the judgment, but for opening it. A judgment should be struck off only when its irregularity appears on the record. If a defendant has established ground for equitable relief from a judgment regular on its face, the proper practice is to open the judgment.
The order of the court is now modified so as to open the judgment, and as so modified, it is affirmed.